      Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 1 of 27




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

                            :
RICHARD LEE BROWN           :          CIVIL ACTION NO.:
                            :          COMPLAINT
               Plaintiff,   :
                            :
          v.                :
                            :
ALEX AZAR,                  :
IN HIS OFFICIAL CAPACITY AS :
SECRETARY                   :
U.S. DEPARTMENT OF          :
HEALTH AND HUMAN SERVICES:
                            :
          &                 :
                            :
U.S. DEPARTMENT OF          :
HEALTH AND HUMAN SERVICES:
                            :
          &                 :
                            :
NINA B. WITKOFSKY,          :
IN HER OFFICIAL CAPACITY AS :
ACTING CHIEF OF STAFF       :
U.S. CENTERS FOR DISEASE    :
CONTROL AND PREVENTION, :
                            :
          &                 :
                            :
U.S. CENTERS FOR DISEASE    :
CONTROL AND PREVENTION, :
                            :
               Defendants.  :

                             COMPLAINT
        Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 2 of 27




      When Plaintiff, Richard Lee (Rick) Brown, rented the property at issue, he

expected that his tenant would uphold her end of the contract and pay her rent. He

also expected, if she did not, that he could resort to the court system to evict his

tenant so that he could regain possession of his property and let it to a tenant who

would pay rent.

      Mr. Brown upheld his end of the bargain. He provided a habitable home to his

tenant and continues to pay for maintenance, utilities and other expenses. When Mr.

Brown’s tenant breached her agreement, he should have been able to follow the

lawful process laid down by the Virginia General Assembly for retaking possession

of his home.

      Mr. Brown failed to anticipate, however that the U.S. Centers for Disease

Control, a federal agency, would issue a sweeping unilateral order suspending state

law under the flimsy premise that doing so was “necessary” to control the COVID-

19 pandemic. CDC’s actions are not authorized by statute or regulation. But even if

they were, they are unprecedented in our history and are an affront to core

constitutional limits on federal power. If allowed, the order would abrogate the right

to access the courts, violate limits on the Supremacy Clause, implicate the non-

delegation doctrine, and traduce anti-commandeering principles. CDC’s effort to

seize control of state law on such an insupportable basis must be rejected.



                                          2
        Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 3 of 27




                                     PARTIES

1.    Plaintiff Richard Lee (Rick) Brown is a natural person and a resident of the

Commonwealth of Virginia.

2.    Defendant Secretary Alex Azar is the agency head of the U.S. Department of

Health and Human Services (HHS) and is sued in his official capacity.

3.    Defendant HHS is an agency of the United States.

4.    Defendant Nina B. Witkofsky is the Acting Chief of Staff for the Centers for

Disease Control and Prevention (CDC) and is the agency head responsible for the

challenged agency action. She is sued in her official capacity.

5.    Defendant CDC is an agency of the United States located within HHS and

headquartered in Atlanta, Georgia.

                         JURISDICTION AND VENUE

6.    This Court has federal question jurisdiction pursuant to 5 U.S.C. § 702 and

28 U.S.C. § 1331 as this matter involves questions arising under the Constitution

of the United States and the Administrative Procedure Act.

7.    This Court has the authority to grant declaratory and injunctive relief in this

matter pursuant to 28 U.S.C. §§ 2201 and 2202.

8.    Venue for this action properly lies in this district pursuant to 28 U.S.C. §§

1391(b)(1), (2) because the defendants reside in this judicial district and because a
         Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 4 of 27




substantial part of the events or omissions giving rise to the claim occurred in this

judicial district.

                            STATEMENT OF FACTS

9.     Plaintiff Rick Brown owns a residential property at 325 Highland Ave.

Winchester, VA 22601 (“the property”).

10.    Mr. Brown has a mortgage on the property and makes monthly payments of

approximately $400 for the mortgage principal, interest and taxes.

11.    On April 1, 2017, Mr. Brown leased the property to a tenant, who agreed to

pay monthly rent of $925.

12.    The lease automatically renewed several times and is currently in effect.

13.    The tenant of Mr. Brown’s property has fallen behind on rent, and asserted

to Mr. Brown that she is unable to pay because of economic stress arising from the

COVID-19 pandemic, has used best efforts to obtain available government

assistance and otherwise pay rent, has no other home to go to, and is making less

than $99,000 annually.

14.    To date, the tenant owes $8,092 in unpaid rent, and has made no payments at

all to Mr. Brown for several months.

15.    On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and

Economic Security (CARES) Act, P.L. 116-316, which included in Section 4024 a



                                          4
         Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 5 of 27




limited and temporary moratorium on evictions for certain types of federally-

backed housing that expired on July 24, 2020.

16.    On August 7, 2020, a majority of the Supreme Court of Virginia issued an

order, at the request of Virginia Governor Ralph Northam, modifying and

extending a declaration of judicial emergency in response to COVID-19. In re:

Amendment of Eighth Order Extending Declaration of Judicial Emergency in

Response to COVID-19 Emergency (Va. Aug. 7, 2020) available at

http://www.vacourts.gov/news/items/covid/2020_0807_scv_amendment_to_eighth

_order.pdf. (August 7 Order).

17.    The order provided that from August 10, 2020 through September 7, 2020

“the issuance of writs of eviction pursuant to unlawful detainer actions is

suspended and continued. However, this suspension and continuation shall not

apply to writs of eviction in unlawful detainer actions that are unrelated to the

failure to pay rent.” Id. at 2.

18.    On September 1, 2020, Defendant Acting Chief Witkofsky issued an order

titled, “Temporary Halt in Residential Evictions to Prevent Further Spread of

COVID-19.”

19.    The order became effective upon publication in the Federal Register, which

occurred on September 4, 2020. 85 Fed. Reg. 55292 (Sept. 4, 2020), available at

https://www.govinfo.gov/content/pkg/FR-2020-09-04/pdf/2020-19654.pdf.

                                          5
          Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 6 of 27




20.     The order provided, “Under this Order, a landlord, owner of a residential

property, or other person with a legal right to pursue eviction or possessory action,

shall not evict any covered person from any residential property in any jurisdiction

to which this Order applies during the effective period of the Order.” Id.

21.     The order was not effective so long as a local jurisdiction applied similar

eviction restrictions. Id.

22.     The order said, “‘Evict’ and ‘Eviction’ means any action by a landlord,

owner of a residential property, or other person with a legal right to pursue eviction

or a possessory action, to remove or cause the removal of a covered person from a

residential property. This does not include foreclosure on a home mortgage.” Id. at

55293.

23.     The order also said, “[A] person violating this Order may be subject to a fine

of no more than $100,000 if the violation does not result in a death or one year in

jail, or both, or a fine of no more than $250,000 if the violation results in a death or

one year in jail, or both[.]” Id. at 55296.

24.     The order was effective upon publication until December 31, 2020, “unless

extended.” Id. at 55297.

25.     Mr. Brown has maintained the property in compliance with all legal

obligations as a landlord, and the tenant has no other defense to her nonpayment of

rent.

                                              6
        Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 7 of 27




26.   Mr. Brown is entitled to a writ of possession and a writ of eviction.

27.   On August 18, 2020, Mr. Brown attempted to have the Winchester City

Sheriff’s Department serve a five-day termination notice pursuant to Va. Code §

55.1-1245(f) to the tenant.

28.   Sheriff Les Taylor informed Mr. Brown that the Winchester City Sheriff’s

Department would no longer issue and serve such notices in compliance with the

Supreme Court of Virginia’s order.

29.   Because of operation of the Supreme Court of Virginia’s August 7 Order,

Mr. Brown was unable to obtain a writ of eviction to oust the tenant for

nonpayment of rent until September 7, 2020.

30.   Mr. Brown now intends to seek eviction of his tenant for nonpayment of rent

using legal process in Virginia state courts.

31.   Upon information and belief, Mr. Brown’s tenant is a “covered person”

under CDC’s Order.

32.   Mr. Brown intends to violate CDC’s order through lawful processes under

Virginia law by seeking an eviction order, and having a sheriff forcibly remove his

tenant from the property.

33.   Mr. Brown intends to violate CDC’s order even if his tenant presents an

attestation in eviction proceedings that she is a “covered person” as defined in

CDC’s order.

                                          7
         Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 8 of 27




34.   Mr. Brown continues to provide habitable premises to the tenant, and his

tenant has no other defense to eviction under Virginia law.

35.   Because of the CDC order, Mr. Brown suffers significant economic

damages, including $8,092 in unpaid rent, as well as monthly maintenance costs,

damages to his property and the lost opportunity to rent or use the property at fair

market value of at least $925 per month.

36.   The tenant is also likely insolvent (and judgment proof), and Mr. Brown will

be unlikely to obtain any economic relief or damages from the tenant once the

CDC order expires at the end of December.

37.   Mr. Brown’s only opportunity to mitigate his loss will be from ousting the

tenant who is in wrongful possession of the premises.

  COUNT I: UNLAWFUL AGENCY ACTION IN VIOLATION OF THE
 ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C. §§ 706(2)(B),(C)—CDC
 EXCEEDED ITS STATUTORY AND REGULATORY AUTHORITY BY
    ISSUING THE HALT IN RESIDENTIAL EVICTIONS ORDER

38.   Plaintiff incorporates by reference all of the preceding material as though

fully set forth herein.

39.   Under the Administrative Procedure Act, this Court is authorized to hold

unlawful and set aside agency action, findings, and conclusions that it finds to be

contrary to constitutional right or in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right. See 5 U.S.C. §§ 706(2)(B), (C).


                                           8
        Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 9 of 27




40.   The Order was purportedly issued under the authority of “Section 361 of the

Public Health Service Act (42 U.S.C. 264) and 42 CFR 70.2.”

41.   Under 42 U.S.C. § 264(a) the CDC may only “make and enforce such

regulations” that “are necessary to prevent the introduction, transmission, or

spread of communicable diseases from foreign countries into the States or

possessions, or from one State or possession into any other State or possession”

and “may provide for such inspection, fumigation, disinfection, sanitation, pest

extermination, destruction of animals or articles found to be so infected or

contaminated as to be sources of dangerous infection to human beings, and other

measures, as in his judgment may be necessary” to carry out and enforce such

regulations.

42.   Under 42 C.F.R. § 70.2, when the Director of the CDC “determines that the

measures taken by health authorities of any State or possession (including political

subdivisions thereof) are insufficient to prevent the spread of any of the

communicable diseases from such State or possession to any other State or

possession” the Director is authorized to “take such measures to prevent such

spread of the diseases as he/she deems reasonably necessary, including inspection,

fumigation, disinfection, sanitation, pest extermination, and destruction of animals

or articles believed to be sources of infection.”



                                          9
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 10 of 27




43.   The Order purports to restrict “a landlord, owner of a residential property, or

other person with a legal right to pursue eviction or possessory action” from

“evict[ing] any covered person from any residential property in any jurisdiction to

which this Order applies during the effective period of the Order.” 85 Fed. Reg. at

55292. A “covered person” is “any tenant, lessee, or resident of a residential

property who provides to their landlord, the owner of the residential property, or

other person with a legal right to pursue eviction or a possessory action, a

declaration under penalty of perjury indicating” certain information outlined in the

Order. 85 Fed. Reg. at 55293; see also 85 Fed. Reg. at 55297 (CDC Declaration

form). The effective period of the Order is from September 4, 2020 through

December 31, 2020. 85 Fed. Reg. at 55292.

44.   The Order only applies to States, local, territorial, or tribal areas that do not

have “a moratorium on residential evictions that provides the same or greater level

of public-health protection than the requirements listed in this Order.” 85 Fed.

Reg. at 55292.

45.   The Order baldly states that Defendant Witkofsky “determined the

temporary halt in evictions in this Order constitutes a reasonably necessary

measure under 42 CFR 70.2 to prevent the further spread of COVID-19

throughout the United States.” 85 Fed. Reg. at 55296. The Order further states that

she “determined that measures by states, localities, or U.S. territories that do not

                                          10
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 11 of 27




meet or exceed these minimum protections [i.e., those that have residential

eviction moratoria] are insufficient to prevent the interstate spread of COVID-19.”

85 Fed. Reg. at 55296.

46.   The Order does not identify or offer any analysis whatsoever about which

States, local, territorial, or tribal areas have “a moratorium on residential evictions

that provides the same or greater level of public-health protection than the

requirements listed in this Order.” 85 Fed. Reg. at 55292.

47.   Individuals or organizations that violate the Order are subject to criminal

penalties, including fines and jail time. See 85 Fed. Reg. at 55296; see also 18

U.S.C. §§ 3559, 3571; 42 U.S.C. § 271; 42 C.F.R. § 70.18.

48.   Agencies have no inherent power to make law. See Loving v. United States,

517 U.S. 748, 758 (1996) (“the lawmaking function belongs to Congress … and

may not be conveyed to another branch or entity.”). This limitation is a

constitutional barrier to an exercise of legislative power by the executive branch.

Agencies have “no power to act … unless and until Congress confers power upon

[them].” Louisiana Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374 (1986).

49.   Nothing in the relevant statutes or regulations purports to give CDC the

power or authority to issue an eviction-moratorium order.

50.   Nothing in the relevant statutes or regulations purports to give CDC the

power or authority to criminalize otherwise lawful behavior.

                                          11
        Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 12 of 27




51.   The Order was issued in excess of any statutory authority and is therefore

invalid.

WHEREFORE, Plaintiff demands judgment against CDC invalidating CDC’s

eviction-moratorium order and any other relief that may be appropriate.

   COUNT II: VIOLATION OF THE RIGHT OF ACCESS TO COURTS
   UNDER THE U.S. CONSTITUTION—THE ORDER UNLAWFULLY
  DENIED MR. BROWN ACCESS TO THE ONLY LAWFUL MEANS OF
               EVICTING A DELINQUENT TENANT

52.   Plaintiff incorporates by reference all of the preceding material as though

fully set forth herein.

53.   The Article IV Privileges and Immunities Clause, the First Amendment

Petition Clause, the Fifth and Fourteenth Amendment Due Process Clauses and the

Fourteenth Amendment’s Equal Protection Clause collectively provide a federal

constitutional right of access to courts. Christopher v. Harbury, 536 U.S. 403, 415,

415 n. 12 (2002).

54.   No state actor may systemically frustrate a plaintiff “in preparing and filing

suits” by foreclosing a particular type of relief. Id. at 413.

55.   An unlawful detainer action is a landlord’s sole means of reacquiring

possession of his residential property in Virginia. A sheriff must enforce a writ of

eviction. See Va. Code § 8.01-470 (writs of eviction generally). A residential

landlord is forbidden from taking possession of his own property. Va. Code § 55.1-


                                           12
        Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 13 of 27




1252. Instead, “[i]f a landlord unlawfully removes or excludes a tenant from the

premises … the tenant may obtain an order from a general district court to recover

possession, require the landlord to resume any such interrupted essential service, or

terminate the rental agreement and, in any case, recover the actual damages

sustained by him and reasonable attorney fees.” Va. Code. § 55.1-1243(a).

56.    Plaintiff is entitled to obtain a writ of eviction pursuant to Virginia law for

the nonpayment of rent at 325 Highland Ave. Winchester, VA 22601.

57.    The tenant currently owes $8092 in unpaid rent and has no defenses other

than the CDC order to an unlawful detainer proceeding.

58.    By operation of the order, Plaintiff is unable to obtain a writ of eviction

pursuant to an unlawful detainer action.

59.    Plaintiff has no ability to legally oust his tenant for nonpayment of rent.

WHEREFORE, Plaintiff demands judgment against CDC invalidating CDC’s

eviction-moratorium order and any other relief that may be appropriate.

  COUNT III: VIOLATION OF U.S. CONSTITUTION’S SUPREMACY
 CLAUSE—THE CDC EVICTION-MORATORIUM ORDER CANNOT BE
   THE SUPREME LAW OF THE LAND BECAUSE IT IS NOT A LAW
         ADOPTED PURSUANT TO THE CONSTITUTION

60.   Plaintiff incorporates by reference all of the preceding material as though

fully set forth herein.




                                           13
        Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 14 of 27




61.   Article VI, Clause 2 of the United States Constitution provides: “This

Constitution, and the Laws of the United States which shall be made in Pursuance

thereof; and all treaties made, or which shall be made, under the authority of the

United States, shall be the supreme law of the land; and the judges in every state

shall be bound thereby, anything in the Constitution or laws of any State to the

contrary notwithstanding.”

62.   The Supremacy Clause grants “supreme” status only to the “Laws of the

United States.” Id. (emphasis added).

63.   “[A]n agency literally has no power to act, let alone to pre-empt the validly

enacted legislation of a sovereign State, unless and until Congress confers power

upon it.” New York v. FERC, 535 U.S. 1, 18 (2002).

64.   “[P]reemption takes place only when and if the agency is acting within the

scope of its congressionally delegated authority.” Merck Sharp & Dohme Corp. v.

Albrecht, 139 S. Ct. 1668, 1679 (2019).

65.   The Supremacy Clause grants “supreme” status only to the “Laws of the

United States which shall be made in Pursuance thereof,” i.e. in pursuance of

“This Constitution.” U.S. Const. Art. VI, cl. 2 (emphasis added).

66.   The conditional nature of the Supremacy Clause accords supremacy to

federal statutes or regulations made “in Pursuance of” the Constitution.



                                          14
        Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 15 of 27




67.   CDC has not identified any act of Congress that confers upon it the power to

impose a halt on residential evictions.

68.   CDC has not identified any act of Congress that shows it is acting within the

scope of some congressionally delegated authority to impose eviction moratoriums

across the United States.

69.   Indeed, Section 4024 of the CARES Act, which imposed a temporary

moratorium on certain evictions, contained no delegation of authority to any

agency, much less CDC, and even then only applied to certain federally-backed

housing.

70.   The weaker the link between relevant federal statutes and CDC’s eviction-

moratorium order, the weaker is CDC’s ability to invoke the Supremacy Clause to

deprive Plaintiff of his right to state-court eviction process.

WHEREFORE, Plaintiff demands judgment against CDC invalidating CDC’s

eviction-moratorium order and any other relief that may be appropriate.

  COUNT IV: VIOLATION OF U.S. CONSTITUTION’S SUPREMACY
    CLAUSE AND TENTH AMENDMENT—THE CDC EVICTION-
 MORATORIUM ORDER DOES NOT VALIDLY PREEMPT STATE LAW

71.   Plaintiff incorporates by reference all of the preceding material as though

fully set forth herein.

72.   Article VI, Clause 2 of the United States Constitution provides: “This

Constitution, and the Laws of the United States which shall be made in Pursuance

                                           15
        Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 16 of 27




thereof; and all treaties made, or which shall be made, under the authority of the

United States, shall be the supreme law of the land; and the judges in every state

shall be bound thereby, anything in the Constitution or laws of any State to the

contrary notwithstanding.”

73.    The Tenth Amendment to the United States Constitution provides: “The

powers not delegated to the United States by the Constitution, nor prohibited by it

to the States, are reserved to the States respectively, or to the people.”

74.    The relevant statute, 42 U.S.C. § 264(a), only authorizes CDC to make and

enforce regulations that “provide for such inspection, fumigation, disinfection,

sanitation, pest extermination, destruction of animals or articles found to be so

infected or contaminated as to be sources of dangerous infection to human beings,

and other measures, as in his judgment may be necessary.”

75.    The relevant regulation, 42 C.F.R. § 70.2, also only authorizes CDC to “take

measures to prevent such spread of the diseases as he/she deems reasonably

necessary, including inspection, fumigation, disinfection, sanitation, pest

extermination, and destruction of animals or articles believed to be sources of

infection.”

76.    Nothing in the relevant statutes or regulations purports to give CDC the

authority to issue an eviction-moratorium order that preempts state landlord-tenant

law.

                                          16
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 17 of 27




77.   Nothing in the relevant statutes or regulations purports to give CDC the

authority to preempt the Contracts Clause of Article I, Section 10 of the United

States Constitution, the Contracts Clauses of the state constitutions, or otherwise

preempt state law protecting from impairment the obligations of private contracts

that are in force.

78.   Nothing in the relevant statutes or regulations gives CDC the authority to

order a nationwide moratorium “to temporarily halt residential evictions to prevent

the further spread of COVID-19,” CDC Order, 85 Fed. Reg. at 55292, because

CDC’s authority is confined to undertaking measures providing for “inspection,

fumigation, disinfection, sanitation, pest extermination, destruction of animals or

articles found to be so infected or contaminated as to be sources of dangerous

infection to human beings.” 42 U.S.C. § 264(a); 42 C.F.R. § 70.2.

79.   Although “state laws can be pre-empted by federal regulations as well as by

federal statutes,” Hillsborough County, Fla. v. Automated Medical Lab, Inc., 471

U.S. 707, 713 (1985), the relevant statute contains a savings clause, which states:

“Nothing in this section or section 266 of this title, or the regulations promulgated

under such sections, may be construed as superseding any provision under State

law (including regulations and including provisions established by political

subdivisions of States), except to the extent that such a provision conflicts with an



                                         17
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 18 of 27




exercise of Federal authority under this section or section 266 of this title.” 42

U.S.C. § 264(e).

80.   The savings clause of 42 U.S.C. § 264(e) states that 42 U.S.C. § 264(a) and

42 C.F.R. § 70.2 cannot “be construed as superseding any provision under State

law (including regulations and including provisions established by political

subdivisions of States).” In other words, the CDC is statutorily expressly

deauthorized from issuing orders such as the eviction-moratorium order that

would supersede state landlord-tenant law, or state laws relating to non-

impairment of contracts.

81.   The relevant state landlord-tenant laws and laws relating to non-impairment

of contracts do not conflict with CDC’s authority to regulate “inspection,

fumigation, disinfection, sanitation, pest extermination, destruction of animals or

articles found to be so infected or contaminated as to be sources of dangerous

infection to human beings.” 42 U.S.C. § 264(a).

82.   Landlord-tenant law and law relating to non-impairment of contracts “has

long been regarded as a virtually exclusive province of the States” under the Tenth

Amendment upon which the federal government cannot intrude. Sosna v. Iowa,

419 U.S. 393, 404 (1975). The CDC order displaces inherent state authority over

residential evictions and therefore violates the Tenth Amendment.



                                         18
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 19 of 27




WHEREFORE, Plaintiff demands judgment against CDC invalidating CDC’s

eviction-moratorium order and any other relief that may be appropriate.

    COUNT V: VIOLATION OF U.S. CONSTITUTION’S TENTH
  AMENDMENT—THE CDC EVICTION-MORATORIUM ORDER
UNCONSTITUTIONALLY COMMANDEERS STATE RESOURCES AND
STATE OFFICERS TO ACHIEVE FEDERAL POLICY OBJECTVES OR
                EXECUTE FEDERAL LAWS

83.   Plaintiff incorporates by reference all of the preceding material as though

fully set forth herein.

84.   The Tenth Amendment to the United States Constitution provides: “The

powers not delegated to the United States by the Constitution, nor prohibited by it

to the States, are reserved to the States respectively, or to the people.”

85.   Under the Tenth Amendment and the anti-commandeering doctrine, CDC

cannot commandeer state resources to achieve federal policy objectives or

commandeer state officers to execute federal laws. CDC’s eviction-moratorium

order impermissibly commandeers state courts and state officers to act as arms of

CDC. CDC’s eviction-moratorium order impermissibly commandeers state courts

and state officers to apply, enforce, and implement an unconstitutional federal law.

New York v. United States, 505 U.S. 144 (1992); Printz v. United States, 521 U.S.

898 (1997).

86.   CDC cannot order state courts and relevant state actors not to process

summary evictions. A landlord, like the Plaintiff, who relies on state process, runs

                                          19
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 20 of 27




the risk of a federal prosecution for doing so. Plaintiff runs the risk of being fined

up to $100,000 and sentenced to one year in prison for invoking and utilizing

relevant state laws. See CDC Order, 85 Fed. Reg. at 55296.

87.   Neither Congress nor CDC can “compel the States to … administer a federal

regulatory program.” New York v. United States, 504 U.S. at 188. Neither

Congress nor CDC can “halt” pending or forthcoming state adjudicatory

proceedings. CDC Order, 85 Fed. Reg. at 55296. Neither Congress nor CDC can

modify state judicial processes by dictating that a declaration executed by a tenant

shall be adequate proof or otherwise suffice to halt or suspend the judicial eviction

action. Id. at 55292–93, 55297.

WHEREFORE, Plaintiff demands judgment against CDC invalidating CDC’s

eviction-moratorium order and any other relief that may be appropriate.

  COUNT VI: VIOLATION OF U.S. CONSTITUTION ART I, § 1—THE
  CDC ORDER IS AN INVALID EXERCISE OF LEGISLATIVE POWER

88.   Plaintiff incorporates by reference all of the preceding material as though

fully set forth herein.

89.   Article I, § 1 of the U.S. Constitution states, “All legislative Powers herein

granted shall be vested in a Congress of the United States.” (Emphasis added.)

The grant of “[a]ll legislative Powers” to Congress in the Vesting Clause means




                                          20
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 21 of 27




that Congress may not divest “powers which are strictly and exclusively

legislative.” Wayman v. Southard, 23 U.S. 1, 42-43 (1825).

90.   Whether federal legislation effects a permissible or prohibited delegation of

legislative powers—and thus violates the Article I, § 1 Vesting Clause—is

determined based on whether the legislation provides “an intelligible principle” to

which an administering agency is directed to conform when carrying out its

functions under the legislation. Mistretta v. United States, 488 U.S. 361, 372

(1989). If the law fails to provide a guiding principle of that sort but instead

delegates to the agency authority to establish its own policies, the legislation is

invalid because it violates the Vesting Clause. Id.

91.   As interpreted by CDC, 42 U.S.C. § 264(a) fails to set forth any “intelligible

principle” to which CDC is directed to conform. Citing § 264(a), the Order

imposes a nationwide moratorium on residential evictions based on CDC’s

judgment that a moratorium is necessary to curb “the introduction, transmission,

or spread of communicable diseases.” But if that finding is sufficient to justify the

moratorium, then § 264(a) imposes no discernible limits on CDC’s regulatory

authority.

92.   Alternatively, if § 264(a) supplies a sufficient intelligible principle under

current interpretation, then the doctrine must be re-examined so as to adhere to the

proper limits contained in the Vesting Clause of Article I, § 1.

                                          21
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 22 of 27




93.   As interpreted by the Order, § 264(a) would also authorize CDC to prohibit

all citizens from attending church services, assembling for the purpose of

expressing their political views, or even leaving their own homes. It is debatable

whether such measures could pass constitutional muster if adopted by Congress

itself; but it is beyond dispute that such measures constitute the sorts of policy

decisions that the Constitution reserves to Congress alone in its role as the

Nation’s exclusive repository of legislative power.

94.   Because § 264(a), as interpreted by CDC, fails to include an intelligible

principle that imposes limits on CDC’s alleged regulatory authority, § 264(a)

violates the Article I, § 1 Vesting Clause and is thus invalid as applied.

95.   Because § 264(a) is unconstitutional as applied here, CDC lacks any

statutory authority to adopt the Order.

WHEREFORE, Plaintiff demands judgment against CDC invalidating CDC’s

eviction-moratorium order and any other relief that may be appropriate.

COUNT VII: UNLAWFUL SUSPENSION OF LAW—NEITHER STATUTE
  NOR CONSTITUTION AUTHORIZES CDC TO WAIVE, DISPENSE
          WITH, OR SUSPEND STATE EVICTION LAWS

96.   Plaintiff incorporates by reference all of the preceding material as though

fully set forth herein.

97.   Evictions are a function of the police power of the several states. Cf. Edgar

A. Levy Leasing Co. v. Siegel, 258 U.S. 242, 247 (1922) (considering the New

                                          22
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 23 of 27




York legislature’s authority to enact emergency housing laws under the state’s

police power). In Virginia, a landlord’s rights and remedies upon a material breach

of a rental agreement, including the right to an eviction and the recovery of

possession based on nonpayment of rent, are governed by a comprehensive

statutory scheme. See Va. Code §§ 8.01-470, 55.1-1245 et seq.

98.   CDC’s order purports to waive or suspend the duly enacted laws that govern

evictions in the Commonwealth of Virginia.

99.   CDC has no authority to waive, dispense with, or suspend duly enacted state

laws; nor does the Executive Branch more generally. See Matthews v. Zane’s

Lessee, 9 U.S. 92, 98 (1809) (Marshall, C.J.) (“The president cannot dispense with

the law, nor suspend its operation.”); Baker v. Carr, 369 U.S. 186, 244 n.2 (1962)

(“No tribunal or department in our system of governments ever can be lawfully

authorized to dispense with the laws, like some of the tyrannical Stuarts, or to

repeal, or abolish, or suspend the whole body of them[.]”) (quoting Luther v.

Borden, 48 U.S. 1, 69 (1849) (Woodbury, J., dissenting)).

100. To the contrary, the United States Constitution forbids the Executive Branch

from suspending the law.

101. The separation of powers enshrined in our Constitution prevents the

suspension of law through executive action, as it would effect a merger of the

executive and legislative powers. See Philip Hamburger, Nat’l Rev., Are Health-

                                         23
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 24 of 27




Care Waivers Unconstitutional? (Feb. 8, 2011), available at

https://www.nationalreview.com/2011/02/are-health-care-waiversunconstitutional-

philip-hamburger (“The power to dispense with the laws had no place in a

constitution that divided the active power of government into executive and

legislative powers.”). Suspension of laws by the Executive Branch is “a power

exercised not through and under the law, but above it.” Id.

102. The Founder’s placement of the Suspension Clause in Article I reflects that

the U.S. Constitution continued the English common-law tradition of vesting the

suspension power solely in the Legislative Branch. See Philip Hamburger, Beyond

Protection, 109 COLUM. L. REV. 1823, 1919 (2009); Amanda L. Tyler, Habeas

Corpus in Wartime: From the Tower of London to Guantanamo Bay (2017)

(chronicling the original meaning of the Suspension Clause). The limited

exception for the suspension of habeas corpus “in Cases of Rebellion or Invasion”

when “the public Safety may require it” proves the more general rule that duly

enacted laws may not be suspended during an emergency that is neither a rebellion

nor an invasion, even by Congress. U.S. Cont., art. I, § 9, cl. 2.

103. And in contrast to the legislature’s suspension authority, the executive

“could not, even during an emergency, seize property” or “constrain the natural

liberty of persons who were within the protection of the law, unless [the



                                         24
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 25 of 27




executive] had legislative authorization.” Hamburger, Beyond Protection, 109

COLUM. L. REV. at 1919.

104. CDC has not identified any act of Congress that delegated authority to

impose an eviction moratorium across the United States. Section 264(a) authorizes

CDC only to make and enforce regulations that “provide for such inspection,

fumigation, disinfection, sanitation, pest extermination, destruction of animals or

articles found to be so infected or contaminated as to be sources of dangerous

infection to human beings, and other measures, as in his judgment may be

necessary.”

105. With no applicable grant of statutory authority to suspend laws, CDC has no

authority to do anything with respect to Virginia’s comprehensive laws. See Home

Bldg & Loan Ass’n v. Blaisdell, 290 U.S. 398, 425 (1934) (“Emergency does not

create power. Emergency does not increase granted power or remove or diminish

the restrictions imposed upon power granted or reserved.”).

106. Because CDC could not lawfully waive the application of Virginia’s laws

governing evictions, Va. Code §§ 8.01-470, 55.1-1245 et seq., the Order is void ab

initio and must fail.

WHEREFORE, Plaintiff demands judgment against CDC invalidating CDC’s

eviction-moratorium order and any other relief that may be appropriate.



                                        25
       Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 26 of 27




September 8, 2020

                                   Respectfully,

                                   /s/ James W. Hawkins
                                   James W. Hawkins
                                   Georgia State Bar No. 338767
                                   JAMES W. HAWKINS, LLC
                                   5470 Blair Valley Run
                                   Cumming, GA 30040
                                   V: 678-697-1278
                                   F: 678-540-4515
                                   jhawkins@jameswhawkinsllc.com

                                   /s/ Caleb Kruckenberg
                                   Caleb Kruckenberg
                                   Litigation Counsel
                                   New Civil Liberties Alliance
                                   1225 19th St. NW, Suite 450
                                   Washington, DC 20036
                                   caleb.kruckenberg@ncla.legal
                                   (202) 869-5210
                                   Motion to Appear Pro Hac Vice
                                   Forthcoming
                                   Counsel for Plaintiff
      Case 1:20-cv-03702-JPB Document 1 Filed 09/08/20 Page 27 of 27




                    CERTIFICATE OF COMPLIANCE

     I hereby certify that the foregoing court filing has been prepared in 14-point

Times New Roman font and complies with LR 5.1, NDGa and LR 7.1(D), NDGa.

                                           /s/ James W. Hawkins
                                           James W. Hawkins
                                           Counsel for Plaintiff
